NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            June 19, 2014

      Hon. Stephen Williams                         Hon. Pamela Martin Hartgrove
      Judge, 135th District Court                   District Clerk
      115 N. Bridge Street                          Calhoun County Courthouse
      Victoria, TX 77901                            211 S. Ann Street
                                                    Port Lavaca, TX 77979

      Re:       Cause No. 13-13-00214-CR
      Tr.Ct.No. 2003-10-5964
      Style:    EDWARD LEE JAYCOX v. THE STATE OF TEXAS

      Dear Sir/Madam:

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Mr. Edward Lee Jaycox
           TDCJ# 1848701
           Ms. Dorinda K. Norrell
           Hon. David Alan Disher
           Hon. Dan W. Heard